Exhibit 99.1 In re: Delta Mills, Inc.UNITES STATES BANKRUPTCY COURTCase no: 06-11/4/07 - 3/3/07 Monthly Operating Report Required Documents Schedule of Cash Receipts and Disbursements Bank Reconciliation Copies of bank statements Cash disbursements journals Statement of Operations Balance Sheet Status of Post-Petition Taxes Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Post-Petition Debts Listing of aged accounts payable Accounts Receivable Reconciliation and Aging Debtor QuestionnaireForm No. MOR-1 MOR - 1MOR-2 MOR-3 MOR-4 MOR-4MOR-5 MOR-5DocumentExplanation AttachedAttached Yes YesYes Yes Yes YesYes Yes Date Signature of Debtor Signature of Joint DebtorDate Delta Mills, Inc.
